Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed the appeal from the April 2016 Supreme Court order, denied; motion, insofar as it seeks leave to appeal from the remaining portion of the Appellate Division order, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution. Motion for ancillary relief dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain it (see NY Const, art VI, § 3).